Citation Nr: 0625706	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-17 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 13, 1998 
for the grant of service connection for schizophrenia, to 
include whether there was clear and unmistakable error (CUE) 
in an August 1999 rating decision


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from December 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2003, which denied an effective date earlier than 
July 13, 1998 for the grant of service connection for 
schizophrenia, paranoid type.  

The veteran has made general allegations that there was error 
in all of the many VA decisions which denied service 
connection for schizophrenia over the years.  These include 
Board decisions dated in March 1979, July 1991, and August 
1997.  A final decision by the Board may be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  38 U.S.C.A. § 7111(a) (West 2002).  No Board CUE 
motion has been filed.  If the veteran wishes to claim CUE in 
any of the prior Board decisions, he must file a motion for 
revision of a Board decision on the basis of  CUE directly 
with the Board.  The motion must contain specific allegations 
of error in a particular Board decision.  He is encouraged to 
seek assistance from his representative in this matter.

With respect to the multiple rating decisions which denied 
service connection for a psychiatric disorder, dated prior to 
the August 1997 Board decision, a Board decision subsumes 
the prior rating decisions which address the same issue.  
See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), Dittrich 
v. West, 163 F.3d 1349 (Fed. Cir. 1994).  A review of such a 
rating decision is a collateral attack on a final Board 
decision, which is outside the scope of the RO's authority.  
Id.  Thus, the RO is prohibited from reviewing its own 
decisions for CUE, where a Board decision has subsequently 
addressed the underlying issue, and the veteran cannot claim 
CUE in a rating decision, if a later Board decision 
addressed the same issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 1999 rating decision, the RO granted service 
connection for schizophrenia, paranoid type, and assigned a 
70 percent rating for the disability, and an effective date 
for the grant of July 13, 1998.  In a July 2000 rating 
decision, he was granted a total disability based on 
individual unemployability (TDIU) rating, also effective July 
13, 1998.  In January 2001, he submitted a "notice of 
disagreement" with respect to the effective date of the 
grant of benefits.  In a statement of the case dated in 
August 2001, he was informed that he had not submitted a 
timely notice of disagreement with the rating decision which 
granted service connection for schizophrenia, paranoid type, 
and that an earlier effective date for a TDIU rating was not 
warranted.  In an August 2001 statement, the veteran withdrew 
his appeal.  

Subsequently, in May 2003, he filed a claim for an earlier 
effective date for service connection for schizophrenia, 
paranoid type; the current appeal ensues from the RO's June 
2003 denial of an earlier effective date for the grant of 
service connection.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A; 38 C.F.R. § 3.159.  However, he has not 
been furnished VCAA notice regarding his earlier effective 
date claim.  The VCAA applies to these claims.  See, e.g., 
Huston v. Principi, 17 Vet. App. 195 (2003) (discussing VCAA 
applicability to claims for earlier effective dates).  
Accordingly, the RO must ensure that all actions required to 
notify and assist the claimant have been satisfied.  See also 
Grantham v. Brown, 114 F .3d 1156 (1997); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in a September 2005 statement, the veteran 
alleged clear and unmistakable error (CUE) in the rating 
decision which granted his disability only back to 1998.  The 
question of CUE in the August 1999 rating decision, which 
initially assigned an effective date of July 13, 1998 for 
service connection for schizophrenia, paranoid type, is 
inextricably intertwined with the earlier effective date 
issue, and must be decided in the first instance by the RO, 
before the Board reaches a final determination on the earlier 
effective date issue.  Cf. Crippen v. Brown, 9 Vet. App. 413, 
420 (1996) (appellant reasonably raised claim for CUE with 
the requisite specificity because he argued for an earlier 
effective date asserting that evidence compelling a grant of 
service connection was of record at the time of the prior 
final rating decisions); Dinsay v. Brown, 9 Vet. App. 79, 87-
88 (1996) (claim for an earlier effective date was claim of 
CUE in final RO decision disallowing claim); Flash v. Brown, 
8 Vet. App. 332, 340 (1995) (to be awarded earlier effective 
date, veteran must show CUE in RO decision disallowing higher 
rating).

Finally, the Board observes that, legally, a CUE decision 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and the VCAA is not 
applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).  However, as a practical matter, the 
veteran should be provided with basic information as to what 
constitutes CUE:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; and 
(2) the error must be undebatable and the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based upon the record and the law that existed at 
the time of the prior adjudication in question.  All three 
elements must be satisfied.  See, e.g., Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a letter containing the 
notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), informing him 
of the information and evidence that is 
necessary to substantiate his claim for 
an earlier effective date for the grant 
of service connection for schizophrenia, 
paranoid type.  The letter should inform 
him of which information and evidence, if 
any, that he is required to provide to 
VA, and which information and evidence, 
if any, VA will attempt to obtain on his 
behalf.  He should specifically be 
requested to provide any evidence in his 
possession that pertains to the claim.  
With respect to his CUE allegation, the 
notice should also inform him of the CUE 
elements, set forth above on this page.

2.  After allowing time for response, 
adjudicate the matter of whether there was 
CUE in the August 1999 rating decision, 
which initially assigned an effective date 
of July 13, 1998 for service connection 
for schizophrenia, paranoid type.  

3.  Thereafter, review the claim for an 
effective date earlier than July 13, 1998 
for the grant of service connection for 
schizophrenia, paranoid type.  If the 
determination is not a full grant of 
benefits sought, furnish the veteran with 
a supplemental statement of the case, 
which includes a discussion of whether 
there was CUE in the August 1999 rating 
decision, which initially assigned an 
effective date of July 13, 1998 for 
service connection for schizophrenia, 
paranoid type.  He and his representative 
should be given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



